DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on July 12, 2022.  Claims 1 – 8, 10 & 11 are pending currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 18 & 19 are after the period (.) punctuation mark.
Delete Claim 1, lines 17, 18 & 19 which recites: “147 mm.  two ends of the second webbing (5) and the second adjustment component (51) are close and located on the substantially same vertical surface” and 
replace Claim 1, lines 17, 18 & 19 recites: - - 147 mm, and two ends of the second webbing (5) and the second adjustment component (51) are close and located on the substantially same vertical surface. - -  
Therefore, appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  (See claim 1, line 18)
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 10 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 1, line 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “substantially” is a relative term that is unclear what it encompasses and how much of the second webbing is required to be vertical in order for the second webbing to be considered “substantially” vertical. 

The term “substantially” in claim 1, line 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “substantially” is a relative term that is unclear what it encompasses and how close does the vertical surface of the second webbing and the second adjustment component have to be located in order to be considered the “substantially” same vertical surface. 

The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “substantially” is a relative term that is unclear what it encompasses and how much of the surface is required to be vertical in order for the second adjustment part to be located on a “substantially” vertical surface.

The phrase “the second adjustment component” renders the claim to be vague and indefinite because it is UNCLEAR to which aforementioned structure(s) is being encompassed with such language.  
It is UNCLEAR if applicant is referring to “a second adjustment part” as set forth in Claim 1, line 12 or if applicant is referring to a different or separate “the second adjustment component”.  Further clarification is required.
To rectify the indefinite issue, it appears that the language of Claim 1, line 18 should be changed or amended to - - the second adjustment part - -.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,802,442 B1) to Thompson in view of (U.S. Patent Number 6,626,341) to Mitchell.
Regarding claim 1, Thompson discloses the back panel (36 & 38) and at least one shoulder strap (28) set on the back panel (36 & 38), 
wherein the back panel (36 & 38) further comprises the connected upper part (36) and the lower part (38), 
wherein the upper end of the at least one shoulder strap (28) is connected to the back panel (36 & 38) at the position set on the connection line (40) of the upper part (36) and the lower part (38) of the back panel (36 & 38), 
wherein the lower end of the at least one shoulder strap (28) is connected to the lower part of the back panel (38) by the first webbing (30), 
wherein the at least one shoulder strap (28) and the upper part (36) of the back panel (36 & 38) is connected with the second webbing (12, 14 & 18) for adjustment of the shoulder strap (28), wherein the second webbing (12, 14 & 18) is provided with the second adjustment part (16 & 44) for adjusting the length of the second webbing (12), 
wherein the second webbing (12, 14 & 18) is substantially vertical, and 
two ends (24 & 26) of the second webbing (12, 14 & 18) and the second adjustment component (i.e. Lower Portion of (16 & 44) in Figure 1) are close and located on the substantially same vertical surface (See Figure 1).
However, Thompson lacks and does not disclose wherein the at least one shoulder strap is provided with the massage head inside.
	Mitchell teaches wherein the at least one shoulder strap (15) is provided with the massage head (12) inside (See Column 3, lines 13 – 15) (See Figures 2, 2B, 3, 4A & 4B).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one shoulder strap provided with the massage head inside as taught by Mitchell with the backpack of Thompson in order to massage the user shoulders during use.
However, Thompson lacks and does not explicitly disclose wherein the height H of the back panel (36 & 38) greater than or equal to 390 mm, and the height D of the upper part (36) being greater than or equal to 110 mm and less than or equal to 147 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the height H of the back panel (36 & 38) greater than or equal to 390 mm, and the height D of the upper part (36) being greater than or equal to 110 mm and less than or equal to 147 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, Thompson discloses comprising two shoulder straps (i.e. Left & Right (28) in Figures 1A) spaced along the width of the backboard (34) (See Figure 1).  

Regarding claim 3, Thompson discloses wherein the second adjustment part (16 & 44) is the buckle (See Figures 1).
Thompson also discloses the ladder buckle (32) (See Figure 1).  
Furthermore, Thompson recites: “While the preferred embodiment of the invention has been illustrated and described, it will be appreciated that various changes can be made therein without departing from the spirit and scope of the invention.”
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second adjustment part the ladder buckle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4, Thompson discloses wherein the ends of the second webbing (14, 12 & 18) and the second adjustment part (16 & 44) are located on a substantially vertical surface (See Figure 1), wherein the second webbing (14, 12 & 18) is divided into two sections (See Figure 1), an upper section (14) and the lower section (12 & 18), wherein the upper section (14) and the lower section (12 & 18) are integrated through the second adjustment part (16 & 44) (See Figure 1).  

Regarding claim 5, Thompon as modified by Mitchell discloses wherein the interior of the shoulder strap (15) is provided with the storage space (i.e. via (18) in Figure 4A) for the installation of the massage head (12) (See Column 3, lines13 – 15) (See Figures 2A, 2B, 4A & 4B).  

Regarding claim 6, Thompson as modified by Mitchell discloses wherein the side wall (40 or 42) of the shoulder strap (15) is provided with the second opening (i.e. Slit Opening b/w (50 & 52) in Figures 4A & 4B) for opening and closing the internal space (i.e. via (18) in Figure 4A) of the shoulder strap (15), wherein the second opening (i.e. Slit Opening b/w (50 & 52) in Figures 4A & 4B) is connected by fasteners (i.e. Hook & Loop Fasteners) for closure (See Column 4, lines 31 – 43).  

Regarding claim 8, Thompson discloses wherein the adjustable structure, with the bag body (10) connected thereto, wherein the bag body (10) being fixed connected to the back panel (36 & 38).  
Furthermore, Thompson as modified by Mitchell discloses the massage structure (12) close-fitting to users body (See Figures 1 & 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,802,442 B1) to Thompson and (U.S. Patent Number 6,626,341) to Mitchell as applied to claim 1 above, and further in view of (U.S. Patent Number 9,888,761 B2) to Kao.
Regarding claim 7, Thompson discloses the shoulder straps (i.e. Left & Right (28) in Figure 1) provided to hold the second webbing (12 & 18) (See Figure 1).
However, Thompson as modified by above lacks and does not explicitly disclose wherein the shoulder straps is also provided with the fastening part to reduce noise, the fastening part is an elastic band or Velcro.  
Kao teaches wherein the shoulder straps (i.e. Left & Right (21) in Figure 1) is also provided with the fastening part (311) to reduce noise, the fastening part (311) is an elastic band (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the shoulder straps also provide with the fastening part to reduce noise, the fastening part being an elastic band as taught by Kao with the backpack of Thompson in order to enhance absorb the bouncing force of the pack body (See Abstract).

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,802,442 B1) to Thompson and (U.S. Patent Number 6,626,341) to Mitchell as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2020 / 0222278 A1) to Zhijian.
Regarding claim 10, Thompson as modified by above lacks and does not explicitly disclose wherein the storage space is provided with a first opening on one side to facilitate the massage head and cable through it.  
Zhijian teaches wherein the storage space (1400, 1500 or 2700) provided with the first opening (i.e. Side End Openings of 1400, 1600, 1500 or 2700) on one side to facilitate the massage head (1404) and cable (See Figures 13, 14, 15, 16, 17 & 18) through it.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the storage space provided with the first opening on the side to facilitate the massage head and cable as taught by Zhijian with the backpack of Thompson in order to reduce the intensity of the massage apparatus and reduces resonance and noise (See Paragraph 0002).

Regarding claim 11, Thompson as modified by Zhijian discloses wherein the storage space (1400, 1600 or 2700) is elastic and fastened to the outer circumference of the massage head (See Paragraph 0034) (See Figures 14, 15, 16, 17, 18 & 26).

Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but they are not persuasive.
Applicant argues, MPEP §2173.05(b) states that words of approximation are acceptable if one of ordinary skill in the art would understand what is claimed, in light of the specification. In fact, MPEP §2173.05(b)III discusses the acceptable use of various words of approximation, including "substantially". 
In Ex parte Bunting, Appeal No. 2014-006544 (March 13, 3017) the PTAB held that "a beam constructed substantially of mortar" was definite claim language. In this case, the specification did not provide a definition of "substantially." The Appellant argued that many issued patents have claims that include words of approximation, and that many court cases affirm that this type of claim language is definite. The PTAB agreed with the Appellant and cited the dictionary definition of "substantially" in the Meriam-Webster dictionary. 
In Expate Ogra, Appeal No. 2014-009489 (March 21, 2017), the claim language included "substantially perpendicular" to describe a spring in a suspension system. The PTAB concluded that "substantially perpendicularly" was definite, despite the fact that the term "substantially" was not even found in the specification. Based on the specification, the PTAB determined the ordinary and customary meaning of the term as follows: 
Thus, on this record, we construe "substantially perpendicularly" in the context of the challenged claims as applied to an end turn portion and the imaginary coil axis (AI) to mean sufficiently perpendicularly such that performance of the suspension coil spring in a strut type suspension device for a vehicle, from the perspective of one with ordinary skill in the art, is the same as though the end turn portion and the imaginary coil axis (AI) is precisely perpendicular to each other. 
A person of ordinary skill in the art would understand that the term "substantially" is a word of approximation meaning "mostly." 

In response to applicant’s argument, Dictionary.com defines the term “substantially” as: “of ample or considerable amount, quantity, size, etc…”  Based on the definition, it is UNKNOWN and UNCLEAR how ample or considerable vertical the second webbing is in relation to the back panel OR how ample or considerable the same vertical surface of the second webbing is compared to the second adjustment component.
How vertical does the second webbing have to be in order to be considered having an “ample or a considerable amount”?  
What vertical Degree Angle of the second webbing is required to be consider “ample or having a considerable amount”?
How are the vertical surfaces determined in order for the second webbing and the second adjustment component to be considered close and located “ample or having a considerable amount” same vertical surface to each other?
If the second webbing has a vertical angle of 51°, is that considered “ample”?  The answer is UNKNOWN.
The claim is NOT indefinite if the Specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g. a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v AOL, Inc., 766 F. 3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, “[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art”).  See MPEP 2173.05(b). 
The Specification filed on January 14, 2022 does NOT set forth the examples or teachings that can be used to measure the exact Degree Angle and / or Percentage (%) and / or Measurement Distance of the second webbing and the exact location of the second webbing and the second adjustment part / component vertical surface being “substantially” or “ample” the same vertical surface.
Since, the Specification filed on January 14, 2022 does NOT set forth the Degree Angle and / or the Percentage (%) and / or Measurement Distance to clarify the exact meaning of “substantially” or “ample” or “considerable amount” is equal too, claim 1 is NOT indefinite and the Office considers the term “substantially” a relative term that deems claims 1, 2, 3, 4, 5, 6, 7, 8, 10 & 11 indefinite. 
Therefore, the 3.5. U.S.C. 112(b) or 35 U.S.C. 112(2nd) rejections are maintained.

Applicant argues, Thompson is not concerned with the same issues as posed by massaging backpacks.  Thompson is directed to mountain backpack, which are concerned with distributing the weight being carried.  Because of this, the upper end of the straps of Thompson juts out and is not substantially vertical in order to better distribute the weight.

Examiner disagrees, the upper end portion (26) of the strap (28) extends substantially vertical (See Figure 1).
Furthermore, the Specification filed on January 14, 2022 does NOT set forth any specific examples or teachings that can be used to measure the exact Degree Angle and / or Measurement Distance of the upper end of the straps to clarify “substantially vertical”.
Since, the Specification filed on January 14, 2022 does NOT set forth the Degree Angle and / or the Percentage (%) and / or Measurement Distance to clarify the exact meaning of “substantially” or “ample” or “considerable amount” is equal too, claim 1 is NOT indefinite and the Office considers the term “substantially” a relative term that deems claims 1, 2, 3, 4, 5, 6, 7, 8, 10 & 11 indefinite. 
Therefore, given the broadest reasonable interpretation, Thompson meets the structural limitation as set forth in Claim 1, and the 3.5. U.S.C. 103 rejection is maintained.

Applicant argues, Thompson does not teach a ladder buckle as recited in Claim 3.
Examiner disagrees, Thompson discloses wherein the second adjustment part (16 & 44) is the buckle (See Figures 1).
Thompson also discloses the ladder buckle (32) (See Figure 1).  
Furthermore, Thompson recites: “While the preferred embodiment of the invention has been illustrated and described, it will be appreciated that various changes can be made therein without departing from the spirit and scope of the invention.”
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second adjustment part the ladder buckle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Lastly, given the broadest reasonable interpretation, Thompson meets and satisfies the structural limitations as set forth in Claim 3.
Therefore, the 35 U.S.C. 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734